IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 13, 2010
                               No. 09-30989
                             Summary Calendar                    Lyle W. Cayce
                                                                      Clerk

KELVIN WELLS,

                                           Plaintiff-Appellant

v.

TIMOTHY TRAYNOR,

                                           Defendant-Appellee


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:09-CV-649


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Kelvin Wells appeals the dismissal of his civil suit against Timothy
Traynor. Wells claims that Traynor caused the death of his father as retaliation
for Wells’s whistleblowing activities. The magistrate judge construed Wells’s
complaint as a claim for wrongful death under LA. CIV. CODE art. 2315.2 and
recommended dismissal of the claim without prejudice for lack of subject matter
jurisdiction, because the defendant was also a resident of Louisiana. Wells did
not object to the magistrate’s recommendation and the case was dismissed. On

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 09-30989

appeal, he argues that the death took place onboard the M/V ATLANTIC on
November 22, 1997 and that the district court thus had maritime jurisdiction.
Even if these allegations would be sufficient to establish the district court’s
jurisdiction, they were not raised before the district court and are waived on
appeal. The judgment of the district court is AFFIRMED.




                                      2